Citation Nr: 1824169	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-28 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as scalp bacteria and chloracne, to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy, right upper extremity, to include as due to exposure to herbicides and/or secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy, left upper extremity, to include as due to exposure to herbicides and/or secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as due to exposure to herbicides and/or secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy, left lower extremity, to include as due to exposure to herbicides and/or secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for sinusitis, to include as due to exposure to herbicides.

7.  Entitlement to service connection for a prostate disorder, to include as due to exposure to herbicides


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  His personnel records show that he was stationed in Vietnam from December 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Specifically, the October 2010 rating decision, in part, denied service connection for scalp bacteria.  The February 2014 rating decision denied service connection for sinusitis, an enlarged prostate, and peripheral neuropathy of the four extremities.    

The Veteran indicated on his July 2014 VA Form 9 that he wished to testify at a Board hearing.  A Board videoconference hearing was scheduled for October 2017 and the Veteran was provided notice of this hearing in September 2017.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

With regard to the prostate issue, the February 2014 rating decision on appeal was specific to enlarged prostate.  The Board, however, notes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) the United States Court of Appeals for Veterans Claims (Court) held that in determining the scope of a claim the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Here, private treatment records show diagnoses including benign prostatic hyperplasia and prostatism.  In light of Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for a prostate disorder.

The issues of entitlement to service connection for peripheral neuropathy of the four extremities and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era. 

2.  The evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had, a skin disorder

3.  A prostate disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.



CONCLUSIONS OF LAW

1.  Service connection for a skin disorder is not warranted.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for a prostate disorder is not warranted.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Neither the Veteran nor his representative in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claims of service connection for a skin disorder and a prostate disorder.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran has not demonstrated that he currently has a skin disorder.  The Veteran has also not demonstrated that his prostate issues may be associated with his military service.  Therefore, VA has no obligation to obtain an examination for these issues.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the Veteran's service personnel records reflect service in Vietnam during the relevant time period.  As such, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for numerous disorders, to include prostate cancer.  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  In this regard, VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III. Analysis

1. Skin disorder

The Veteran contends that he suffers from a skin disorder, specifically, scalp bacteria and/or chloracne due to his military service.  He contends that such is related to his presumed exposure to herbicides during his Vietnam service.

Service treatment records are negative for a skin disorder.  Significantly, the Veteran's February 1968 separation examination shows a normal scalp and normal skin.  Also, in a February 1968 report of medical history, the Veteran specifically denied "skin diseases."  Post-service VA treatment records dated through February 2014 and private treatment records dated through January 2013 are also negative for a skin disorder.  Significantly, an October 2012 and January 2014 VA treatment records show normal skin.    

It is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009).  The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

In the absence of competent medical evidence of a current skin disorder, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107(b).
2. 
 Prostate disorder

The Veteran contends that his prostate disorder is due to his exposure to herbicides during military service.  As above, the Board notes that the Veteran is presumed to have been exposed to herbicides due to his service in Vietnam during the Vietnam era.  For VA disability compensation purposes, in-service herbicide exposure has been shown to cause prostate cancer in veterans. 

The Veteran's service treatment records are negative for a prostate disorder.  Significantly, his February 1968 separation examination shows a normal "anus and rectum (hemorrhoids, fistulae, prostate if indicated).  Also, in a February 1968 report of medical history, the Veteran denied "stomach, liver, or intestinal trouble."

Post-service private treatment records show that the Veteran was found to have an elevated prostate specific antigen (PSA) in August 2002.  He was diagnosed with benign prostatic hyperplasia in December 2011 and prostatism in March 2012.  Significantly, a March 2012 private treatment record specifically indicates that testing was negative for prostate cancer.

The Board finds that the preponderance of the evidence is against service connection for a prostate disability on a presumptive basis.  In this regard, while the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to herbicides during service, neither benign prostatic hyperplasia nor prostatism are diseases for which a presumption based on herbicide exposure is warranted under section 3.309(e).  As above, in July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The Secretary, based upon Update 2008 and prior NAS reports, has specifically concluded that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for a prostate disability other than prostate cancer.  See 75 Fed. Reg. 32540 (June 10, 2008).  

Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Nevertheless, the claim is also denied on a direct basis.  First, there is no evidence of a prostate disorder, to include benign prostatic hyperplasia or prostatism, in service.  As above, all service examinations show a normal prostate.  Also, there is no medical evidence of an elevated PSA until August 2002, approximately 34 years after service, and no evidence of an actual diagnosed prostate disorder until December 2011, approximately 43 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

While the Veteran contends that his prostate disability is related to military service, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such a complex medical question.  As above, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, 12 Vet. App. at 465.  In this regard, the question of causation of a prostate disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra.  

Therefore, based on the foregoing, the Board finds that service connection for a prostate disorder is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a prostate disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Serivce connection for a skin disorder is denied.

Service connection for a prostate disorder is denied.  


REMAND

With regard to the peripheral neuropathy issues, the Veteran was recently awarded service connection for diabetes mellitus by rating decision dated in July 2014.  This award was based on the Veteran's presumed exposure to herbicides during his Vietnam service as well as a November 2012 VA treatment record noting a diagnosis of diabetes mellitus in the last year.  Significantly, the Veteran was scheduled for a VA diabetes examination in May 2014 but failed to report to this examination.  In a June 2015 statement, the Veteran's representative argued that the Veteran experiences peripheral neuropathy secondary to his service-connected diabetes mellitus.  As peripheral neuropathy is a known complication of diabetes, a remand for a medical examination is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Also, the Veteran has not been provided with notice regarding the secondary aspect of his claim for service connection for peripheral neuropathy.  This notice must be provided on remand. 

With regard to the sinusitis issue, the Veteran's pre-service January 1966 report of medical history shows complaints of "sinusitis" as well as "ear, nose, or throat trouble."  Also, in the Veteran's February 1968 separation examination he reported a history of thyroid surgery as a child.  However, the Veteran's January 1966 enlistment examination shows normal sinuses.  Service treatment records are negative for sinus problems.  Significantly, the Veteran's February 1968 separation examination shows normal sinuses and, while the Veteran reported a history of "ear, nose, or throat trouble" in a February 1968 report of medical history he denied "sinusitis" at that time.  The Veteran submitted an initial claim for service connection for sinusitis in October 2010 and private treatment records show diagnoses of sinusitis and rhinitis as early as February 2010.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.  

The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current sinusitis can be related to his military service.  The January 1966 pre-service treatment record noting complaints of "sinusitis" and "ear, nose, or throat trouble;" the February 1968 service treatment record showing complaints of "ear, nose, or throat trouble;" the Veteran's statements relating sinusitis to his exposure to harmful chemicals during service, and the February 2010 diagnosis of chronic fungal pansinusitis are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, an opinion should be obtained as to whether the Veteran's current sinusitis is related to his military service on either a direct basis or on the basis of aggravation of a pre-existing disorder.

Lastly, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in February 2014.  Therefore, all outstanding VA treatment records should be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for peripheral neuropathy of the extremities as secondary to a service-connected disability.

2. Obtain all outstanding VA treatment records dated from February 2014 to the present.

3. Schedule the Veteran for a VA examination to determine whether the Veteran has peripheral neuropathy of the extremities and, if so, whether such disorder(s) is/are related to the Veteran's service and/or his service-connected diabetes mellitus.  Access to the electronic claims file should be made available to the examiner. 

Following review of the claims file and examination of the Veteran, the examiner should identify all neurological disorders present.

The examiner should then opine as to whether each disorder found at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.

Next, the examiner should opine whether a neurological disorder, to include the claimed peripheral neuropathy, at least as likely as not was caused by or related to his service-connected diabetes mellitus. 

Finally, the examiner should also state whether the Veteran's service-connected diabetes mellitus has aggravated (i.e., worsened beyond the normal progression of that disease) any neurological disorder.

A complete rationale for the opinions expressed should be provided.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sinusitis.  The claims file should be made available to the examiner for review.

The examiner should provide an opinion as to the following:

(A)  The examiner must identify all disorders of the sinuses.  

(B)  The examiner should opine whether there is clear and unmistakable evidence that the Veteran's sinusitis pre-existed his active service beginning March1966.  

(i)  If there is clear and unmistakable evidence that the sinusitis pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing sinusitis did not undergo an increase in the underlying pathology during service.  

(ii)  If there was an increase in the severity of the Veteran's sinusitis, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(C)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed disorder of the sinuses developed in or was caused by the Veteran's service, to include his presumed in-service exposure to herbicides.

For purposes of the opinion being sought, the examiner should consider the full record, to include the Veteran's pre-service January 1966 report of medical history shows complaints of "sinusitis" as well as "ear, nose, or throat trouble" and the Veteran's February 1968 separation examination noting a history of thyroid surgery as a child.  The examiner should also consider the Veteran's allegation that  the Veteran's sinusitis is related to his presumed exposure to herbicides.  The rationale for any opinion offered should be provided.

5. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


